Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 21,
2019, by and among NanoVibronix, Inc., a Delaware corporation with headquarters
located at 525 Executive Boulevard Elmsford, New York 10523 (the “Company”), and
each investor identified on the signature pages hereto (individually, an
“Investor” and collectively, the “Investors”).

 

BACKGROUND

 

A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

 

B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, that
number of shares of the Preferred Stock (as hereinafter defined) and Warrants
(as hereinafter defined), to acquire up to that number of shares of Preferred
Stock set forth on such Investor’s signature page to this Agreement, which in
aggregate shall equal up to 1,999,746 shares of Preferred Stock for a purchase
price per share equal to $2.00, and Warrants to purchase an aggregate of
1,999,746 shares of Preferred Stock. The Company’s agreement with each Investor
is a separate agreement, and the sale and issuance of the Preferred Stock and
Warrant to each Investor is a separate sale and issuance

 

C. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“8-K Filing” has the meaning set forth in Section 4.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the certificate of designation of the
Preferred Stock to be filed prior to the Initial Closing by the Company with the
Secretary of State of the State of Delaware substantially in the form of Annex
B.

 

 

 

 

“Closing” has the meaning set forth in Section 2.1(a).

 

“Closing Date” has the meaning set forth in Section 2.1(a).

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Company” has the meaning set forth in the Preamble.

 

“Conversion Shares” has the meaning set forth in the Certificate of Designation.

 

“Disqualification Event” has the meaning set forth in Section 3.1(g).

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Effectiveness Period” has the meaning set forth in Section 5.1(b).

 

“Eligible Market” means any of the New York Stock Exchange, the NYSE American,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Markets.

 

“Event” has the meaning set forth in Section 5.1(e).

 

“Event Payments” has the meaning set forth in Section 5.1(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means the date that is sixty (60) days after the Stockholder
Approval Date or, if such date is not a Business Day, the next date that is a
Business Day.

 

“Indemnified Party” has the meaning set forth in Section 5.5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5.5(c).

 

“Initial Closing” has the meaning set forth in Section 2.1(a).

 

“Initial Closing Date” has the meaning set forth in Section 2.1(a)

 

“Investor” has the meaning set forth in the Preamble.

 

“Issuer Covered Person” has the meaning set forth in Section 3.1(g).

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

2

 

 

“Material Adverse Effect” means any of (i) a material adverse effect on the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries taken as a whole on a consolidated basis, (ii) an
adverse impairment of the Company’s ability to perform its obligations under any
of the Transaction Documents or (iii) an adverse effect on the legality,
validity or enforceability of any of the Transaction Documents, provided, that
none of the following alone shall be deemed, in and of itself, to constitute a
Material Adverse Effect: (y) a change in the market price or trading volume of
the Common Stock or (z) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a disproportionate
effect on the Company and its Subsidiaries taken as a whole.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Preferred Stock” means up to 1,999,746 shares of the Company’s Series E
Convertible Preferred Stock issued hereunder or pursuant to the Warrants and
having the rights, preferences and privileges set forth in the Certificate of
Designation, in the form of Annex B hereto.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements to the Prospectus including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Conversion Shares issued or issuable pursuant
to the Preferred Stock, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Regulation D” has the meaning set forth in the Preamble.

 

“Required Effectiveness Date” means the date which is, (i) if there is no review
of the Registration Statement by the SEC, one hundred and twenty (120) days
after the Stockholder Approval Date or, if such date is not a Business Day, the
next date that is a Business Day, or, (ii) if there is a review of the
Registration Statement by the SEC, one hundred and fifty (150) days after the
date of the Stockholder Approval Date or, if such date is not a Business Day,
the next date that is a Business Day.

 

“Rule 144,” “Rule 415,” “Rule 424,” and “Rule 430A” means Rule 144, Rule 415,
Rule 424 and Rule 430A, respectively, promulgated by the SEC pursuant to the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.

 

“SEC” has the meaning set forth in the Preamble.

 

3

 

 

“SEC Comments” means written comments pertaining solely to Rule 415 which are
received by the Company from the SEC, and a copy of which shall have been
provided by the Company to the Investors, to a filed Registration Statement
which require the Company to limit the amount of Registrable Securities which
may be included therein to a number of Registrable Securities, which is less
than such amount sought to be included thereon as filed with the SEC.

 

“Securities” means the Preferred Stock, the Warrants and the Conversion Shares.

 

“Securities Act” has the meaning set forth in the Preamble.

 

“Stockholder Approval” has the meaning set forth in Section 4.5.

 

“Stockholder Approval Date” has the meaning set forth in Section 4.5.

 

“Stockholder Meeting” has the meaning set forth in Section 4.5.

 

“Stockholder Resolutions” has the meaning set forth in Section 4.5.

 

“Subsequent Closing Date” has the meaning set forth in Section 2.1(b).

 

“Subsidiary” means NanoVibronix Ltd.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCQX or OTCQB), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTCQX or OTCQB), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTCQX or OTCQB, or (iii) if the Common Stock is not listed or quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by OTC Markets Group Inc. (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTCQX or OTCQB on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Certificate of Designation and the Warrants.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Closing.

 

(a) The purchase, sale and issuance of the Preferred Stock and the Warrants
shall take place at one or more closings (each of which is referred to in this
Agreement as a “Closing” and the date of each is referred to in this Agreement
as a “Closing Date”). The initial Closing (the “Initial Closing”) shall take
place at the offices of Troutman Sanders LLP, 875 Third Avenue, New York, New
York 10022, or such other location as the parties shall mutually agree no later
than the second business day following the satisfaction or waiver of the
conditions provided in Article VI of this Agreement (“Initial Closing Date”).

 

4

 

 

(b) If less than all of the Preferred Stock and Warrants are sold and issued at
the Initial Closing, then, subject to the terms and conditions of this
Agreement, the Company may sell and issue at one or more subsequent closings
(each, a “Subsequent Closing”), within thirty (30) days after the Initial
Closing, up to the balance of the unissued Preferred Stock and Warrants to such
persons or entities as may be approved by the Company in its sole discretion.
Any such sale and issuance in a Subsequent Closing shall be on the same terms
and conditions as those contained herein, and such persons or entities shall,
upon execution and delivery of the relevant signature pages, become parties to,
and be bound by, this Agreement and the other Transaction Documents, without the
need for an amendment to any of the Transaction Documents except to add such
person’s or entity’s name to the appropriate exhibit to such Transaction
Documents, and shall have the rights and obligations hereunder and thereunder,
in each case as of the date of the applicable Subsequent Closing. Each
Subsequent Closing shall take place at such date, time and place as shall be
approved by the Company in its sole discretion.

 

2.2 Closing Deliveries.

 

(a) At each Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

 

(i) one or more certificates evidencing a number of shares of Preferred Stock
set forth on such Investor’s signature page to this Agreement, registered in the
name of such Investor, and evidence of the filing and acceptance of the
Certificate of Designation from the Secretary of State of Delaware;

 

(ii) a Warrant, duly executed by the Company, to purchase such number of shares
of Preferred Stock set forth in such Investor’s signature page to this
Agreement, registered in the name of such Investor.

 

(b) At each Closing, each Investor shall deliver or cause to be delivered to the
Company the aggregate purchase price set forth on such Investor’s signature page
to this Agreement in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing to such Investor by the
Company for such purpose.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors:

 

(a) Subsidiary. The Company owns or controls, directly or indirectly, all of the
capital stock or comparable equity interests of the Subsidiary free and clear of
any Lien and all issued and outstanding shares of capital stock or comparable
equity interest of the Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiary is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, with the requisite legal authority to own
and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor the Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and the Subsidiary is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

5

 

 

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company and no further consent or action is
required to be obtained or taken, as the case may be, by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents has been (or
upon delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not, and will not, (i) conflict with or
violate any provision of the Company’s or the Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or the Subsidiary is a party or by which any
property or asset of the Company or the Subsidiary is bound, or affected, except
to the extent that such conflict, default, termination, amendment, acceleration
or cancellation right would not reasonably be expected to have a Material
Adverse Effect, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or the Subsidiary is subject
(including, assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2 hereof, federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company or the
Subsidiary are bound or affected.

 

(e) Filings, Consents, and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents other than
(i) the filing of the Certificate of Designation with the applicable authorities
of the State of Delaware, (ii) the filing with the SEC of one or more
Registration Statements in accordance with the requirements of this Agreement,
(iii) the filing of a Notice of Sale on Form D with the SEC, (iv) filings
required by applicable state or blue sky securities laws, (v) the filing of any
requisite notices and/or application(s) to the Trading Market for the issuance
and sale of the Securities, (vi) the filings or furnishings required in
accordance with Section 4.4 of this Agreement, and (vii) such filings and
authorizations required in connection with Stockholder Approval. Except as
otherwise explicitly contemplated Section 4.5 of this Agreement, no approval
from the holders of outstanding shares of Common Stock is required by applicable
law, the articles of incorporation or bylaws of the Company or the rules of the
Trading Market (that are effective on the Company) in connection with the
Company’s issuance and sale of the Securities to the Investors, including,
without limitation, the conversion of the Notes and the Preferred Stock.

 

6

 

 

(f) The Securities. The Preferred Stock is duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents (whether under
this Agreement or upon exercise of the Warrants), will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors). The Conversion Shares are duly authorized and, when
issued following Conversion of the Preferred Stock, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors). The Warrants, when duly executed and delivered by the
Company, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms.

 

(g) No Disqualification Events. None of the Company and its predecessors and
affiliated issuers, and the directors, executive officers and other officers of
the Company participating in the offering contemplated hereby, the beneficial
owners of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, the promoters (as that term is defined
in Rule 405 under the Securities Act), if any, connected with the Company in any
capacity at the time of sale, and the Persons, if any, that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of Securities (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”).
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event. There are no matters that
would have triggered disqualification under Rule 506(d)(1) under the Securities
Act that occurred before September 23, 2013.

 

(h) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement.

 

(i) Private Placement. Neither the Company nor any of its Affiliates nor, to the
Company’s Knowledge, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.
Assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Investors as
contemplated hereby.

 

7

 

 

(j) Form S-3 Eligibility. The Company is eligible to register the Conversion
Shares for resale by the Investors using Form S-3 promulgated under the
Securities Act.

 

(k) Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act).

 

(l) Internal Accounting Control. Each of the Company and the Subsidiaries
maintain effective internal control over financial reporting, as such term is
defined in Rule 13a-15(f) under the Exchange Act.

 

3.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

 

(a) No Public Sale or Distribution. Such Investor is acquiring the Securities in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and such Investor does not have a present arrangement to
effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.

 

(b) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Such Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
the Company on Exhibit A-2 (attached hereto) on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority, Inc. or an entity engaged in the business of being a
broker dealer.

 

(c) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

8

 

 

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and each Subsidiary and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. Such Investor acknowledges receipt of
copies of the SEC Reports.

 

(f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

(h) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing the Securities will bear the legend set forth
in Section 4.1(b).

 

(i) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Each of the Investors covenants that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the transfer agent requests such legal
opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

9

 

 

(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:

 

THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES] [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES] HAVE
NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

4.2 Furnishing of Information. Until the date that any Investor owning
Securities may sell all of them under Rule 144 of the Securities Act (or any
successor provision) without volume limitations and without the requirement that
there be adequate current public information with regards to the Company, the
Company covenants to use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request to
satisfy the provisions of this Section 4.2.

 

4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.

 

10

 

 

4.4 Securities Laws Disclosure; Publicity. The Company shall, at or before 5:30
p.m., New York time, on or prior to the fourth Trading Day following execution
of this Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. On or prior to the second Trading Day
following execution of this Agreement, the Company shall file a Current Report
on Form 8-K with the SEC (the “8-K Filing”) describing the terms of the
transactions contemplated by the Transaction Documents and including as exhibits
to such Current Report on Form 8-K the material Transaction Documents (including
this Agreement and the schedules hereto, and the names, and addresses of the
Investors and the number of shares of Preferred Stock and the original principal
amount of Notes respectively purchased), in the form required by the Exchange
Act. Thereafter, the Company shall timely file any filings and notices required
by the SEC or applicable law with respect to the transactions contemplated
hereby and provide copies thereof to the Investors promptly after filing. Except
as herein provided, neither the Company nor any Subsidiary shall publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor (which consent
shall not be unreasonably withheld or delayed), unless otherwise required by
law, regulatory authority or Trading Market. Neither the Company nor any
Subsidiary shall, nor shall any of their respective officers, directors,
employees and agents, provide any Investor with any material nonpublic
information regarding the Company or any Subsidiary from and after the issuance
of the above referenced press release without the express written consent of
such Investor.

 

4.5 Stockholder Approval. The Company shall use commercially reasonable efforts
to provide each stockholder entitled to vote at a special meeting of
stockholders of the Company (the “Stockholder Meeting”) a proxy statement
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for the
Company’s issuance of all of the Securities as described in the Transaction
Documents in accordance with applicable law and the rules and regulations of the
Nasdaq Stock Market (such affirmative approval being referred to herein as the
“Stockholder Approval”, and the date such Stockholder Approval is obtained, the
“Stockholder Approval Date”), and the Company shall use its commercially
reasonable efforts to solicit its stockholders’ approval of such Stockholder
Resolutions and shall cause the Board of Directors of the Company to recommend
to the stockholders that they approve such Stockholder Resolutions. The Company
shall use its commercially reasonable efforts to cause the Stockholder Meeting
to be promptly called and held not later than ninetieth (90th) day following the
Initial Closing Date. Each Investor agrees to vote all shares of Common Stock it
beneficially owns on the record date applicable to the Stockholder Meeting that
are eligible to vote in connection with the Stockholder Resolutions in favor of
adopting the Stockholder Resolutions.

 

4.6 Use of Proceeds. The Company will use the net proceeds from the sale of the
Preferred Stock for working capital and general corporate purposes.

 

4.7 Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Preferred Stock and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Preferred Stock and the Warrants have been issued (including the name and
address of each transferee), number of shares of Preferred Stock issuable upon
conversion of the Warrants, the principal amount of the Notes, the aggregate
number of shares of Preferred Stock held by such Person and the number of
Conversion Shares issuable upon conversion of shares of Preferred Stock held by
such Person.

 

ARTICLE V

REGISTRATION RIGHTS

 

5.1 Required Registration Statement.

 

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act).

 

11

 

 

(b) The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the date that all Conversion Shares covered by such Registration Statement have
been sold or can be sold publicly under Rule 144 without volume limitations by
the holders of the Registrable Securities (the “Effectiveness Period”). Upon
notification by the SEC that a Registration Statement will not be reviewed or is
no longer subject to further review and comments, the Company shall request
acceleration of such Registration Statement within five (5) Trading Days after
receipt of such notice and request that it become effective no later than 4:00
p.m. New York City time on the Effective Date and file a prospectus supplement
for any Registration Statement, whether or not required under Rule 424 (or
otherwise), by 9:00 a.m. New York City time the day after the Effective Date.

 

(c) If the Company receives SEC Comments to a Registration Statement filed
pursuant to Section 5.1(a), the Company shall be obligated to use its
commercially reasonable efforts to advocate with the SEC for the registration of
all of the Registrable Securities requested to be included in the Registration
Statement in accordance with applicable SEC guidance. If it is determined by the
Company that all of the Registrable Securities requested to be included in a
Registration Statement cannot be included due to the SEC Comments, then the
Company shall use its commercially reasonable efforts to prepare and file as
expeditiously as practicable, such number of additional Registration Statements
as may be necessary in order to ensure that all Registrable Securities are
covered by an existing and effective Registration Statement. Any cutbacks of
Registrable Securities from a Registration Statement filed pursuant to Section
6.1(a), due to SEC Comments shall be applied to the Investors pro rata in
accordance with the number of such Registrable Securities sought to be included
in such Registration Statement by reference to the number of such Purchaser’s
Registrable Securities relative to all outstanding Registrable Securities.

 

(d) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

 

(e) Should an Event (as defined below) occur, then, upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one percent (1.0%) of the purchase price
paid by such Investor for the Securities purchased under this Agreement;
provided, however, that the total amount of payments pursuant to this Section
5.1(e) shall not exceed, when aggregated with all such payments paid to all
Investors under this Section 5.1(e), five percent (5%) of the aggregate purchase
price of the Securities purchased pursuant to this Agreement. The payments to
which an Investor shall be entitled pursuant to this Section 5.1(e) are referred
to herein as “Event Payments.” Any Event Payments payable pursuant to the terms
hereof shall be made no later than three (3) Business Days following the
occurrence of the Event or on the monthly anniversary of such Event and shall
apply on a pro rated basis for any portion of a month prior to the cure of an
Event. In the event the Company fails to make Event Payments in a timely manner,
such Event Payments shall bear interest at the rate of one percent (1.0%) per
month (prorated for partial months) until paid in full. All pro rated
calculations made pursuant to this paragraph shall be based upon the actual
number of days in such pro rated month. Notwithstanding the foregoing, the
maximum payment to an Investor associated with all Events in the aggregate shall
not exceed (i) in any 30-day period, an aggregate of 1.0% of the purchase price
paid by such Investor for its Securities and (ii) 5.0% of the purchase paid by
such Investor for its Securities.

 

12

 

 

For such purposes, each of the following shall constitute an “Event”: (i) the
Registration Statement required to be filed by Section 5.1(a) is not filed on or
prior to the Filing Date; (ii) the Registration Statement required to be filed
by Section 5.1(a) is not declared effective on or prior to the Required
Effectiveness Date; or (iii) the Registration Statement required to be effective
ceases for any reason to be effective at any time prior to the expiration of its
Effectiveness Period for more than 20 consecutive Trading Days in any twelve
month period.

 

(f) The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than any registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to the Company’s employee benefit plans registered on Form
S-8.

 

(g) Neither the Company nor any of its security holders (other than the
Investors in such capacity pursuant hereto) may include securities of the
Company in the Registration Statement required to be filed under Section 5.1(a)
other than the Registrable Securities.

 

5.2 Effectiveness of Registration Statement. Notwithstanding anything in this
Agreement to the contrary, the Company may, by written notice to the Investors,
suspend sales under a Registration Statement after the Effective Date thereof
and/or require that the Investors immediately cease the sale of shares of Common
Stock pursuant thereto and/or defer the filing of any subsequent Registration
Statement if the Board of Directors determines in good faith, by appropriate
resolutions, that, the disclosure of material non-public information concerning
the Company (A) would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time or (B) it is in the best interests of the Company to
suspend sales under such registration at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6.3 may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period. Immediately after the end of any
suspension period under this Section 5.2, the Company shall take all necessary
actions (including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Investors to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.

 

5.3 Registration Procedures. In connection with the Company’s registration
obligations under Sections 5.1, the Company shall:

 

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents and correspondence proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors. The Company shall reflect in each such document when so filed with
the SEC such comments regarding the Investors and the plan of distribution as
the Investors may reasonably and promptly propose no later than two Trading Days
after the Investors have been so furnished with copies of such documents as
aforesaid.

 

13

 

 

(b) (i) Subject to Section 5.2, prepare and file with the SEC such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 15
Trading Days (except to the extent that the Company reasonably requires
additional time to respond to accounting comments), to any comments received
from the SEC with respect to the Registration Statement or any amendment
thereto; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Investors thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(c) Notify the Investors as promptly as reasonably possible, and (if requested
by the Investors) confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) the SEC
comments in writing on any Registration Statement; (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the SEC or
any other Federal or state governmental authority requests any amendment or
supplement to any Registration Statement or Prospectus or requests additional
information related thereto; (v) the SEC issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Registration
Statement become ineligible for inclusion therein or any Registration Statement
or Prospectus or other document contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(d) Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e) If requested by an Investor, provide such Investor without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

 

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

 

14

 

 

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Conversion Shares to be approved for listing on each Trading Market as soon as
possible thereafter; (iii) provide to each Investor evidence of such listing;
and (iv) during the Effectiveness Period, maintain the listing of such
Conversion Shares on each such Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

(i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any such Investors may reasonably request.

 

(j) Upon the occurrence of any event described in Section 5.3(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.

 

(l) Comply with all rules and regulations of the SEC applicable to the
registration of the securities.

 

(m) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company the information specified in Exhibits A-1, A-2 and A-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.

 

15

 

 

(n) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

 

5.4 Registration Expenses. The Company shall pay all fees and expenses incurred
by the Company in connection with (and incident to) the performance of its
obligations under Section 6.1 of this Agreement by the Company, including
without limitation (a) all registration and filing fees and expenses, including
without limitation those related to filings with the SEC, any Trading Market and
in connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, (e) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, and (f) all listing fees to be
paid by the Company to the Trading Market.

 

5.5 Indemnification

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 5.5 (c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (y) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (z) the
status of Indemnified Party as holder of the Securities (unless, and only to the
extent that, such action, suit or claim is based upon a breach of such
Investor’s representations, warranties or covenants under the Transaction
Documents or any conduct by such Investor that constitutes fraud, gross
negligence or willful misconduct) or (iv) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of Company prospectus or in any amendment or supplement thereto or in
any Company preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, except to the extent, but only to the
extent, that (A) such untrue statements, alleged untrue statements, omissions or
alleged omissions are based solely upon information regarding such Investor
furnished in writing to the Company by such Investor for use therein, or to the
extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved by such Investor in writing expressly for use in the
Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses.

 

16

 

 

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company and its directors, officers,
agents and employees to the fullest extent permitted by applicable law, from and
against all Losses (as determined by a court of competent jurisdiction in a
final judgment not subject to appeal or review) arising solely out of any untrue
statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Investor furnished to the Company by such Investor in
writing expressly for use therein, or (ii) such information relates to such
Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Investor
expressly for use in the Registration Statement, such Prospectus or such form of
prospectus or in any amendment or supplement thereto. In no event shall the
liability of any selling Investor hereunder be greater in amount than the dollar
amount of the net proceeds received by such Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel (including
local counsel) in any such Proceeding and to participate in the defense thereof,
but the fees and expenses of such counsel (including local counsel) shall be at
the expense of such Indemnified Party or Parties unless: (i) the Indemnifying
Party has agreed in writing to pay such fees and expenses; or (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel (including local counsel) reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel
(including local counsel) at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of separate counsel (including local counsel)
shall be at the expense of the Indemnifying Party). It shall be understood,
however, that the Indemnifying Party shall not, in connection with any one such
Proceeding (including separate Proceedings that have been or will be
consolidated before a single judge) be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties,
which firm shall be appointed by a majority of the Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

17

 

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 5.7(a) or  (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
Knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5.7(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5.5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5.5(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

18

 

 

ARTICLE VI

CONDITIONS PRECEDENT

 

6.1 Conditions Precedent to the Company’s Obligations to Sell. The obligation of
the Company hereunder to issue and sell the Preferred stock and Warrants to the
Investors at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

 

(a) The Investors shall have executed the Transaction Documents that require
Investors and delivered them to the Company.

 

(b) The Investors shall have delivered the deliverables specified in Section
2.2(b) of this Agreement.

 

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Investors at or prior to the applicable Closing Date.

 

6.2 Conditions Precedent to the Investors’ Obligations to Purchase. The
obligation of the Company hereunder to issue and sell the Preferred stock and
Warrants to the Investors at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion.

 

(a) The Company shall have executed and delivered the Transaction Documents and
delivered the same to the Investors.

 

(b) The Company shall have delivered the deliverables specified in Section
2.2(a) of this Agreement.

 

(c) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the applicable
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the applicable Closing Date.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

19

 

 

7.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

7.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

7.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

20

 

 

7.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 7.7 and (in each case) may enforce the provisions of such
Section directly against the parties with obligations thereunder.

 

7.8 Governing Law; Venue; Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD DEFER TO THE LAW OF ANOTHER
JURISDICTION. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 

7.9 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Preferred Stock and Warrants. Each Investor
shall be responsible only for its own representations, warranties and covenants
hereunder.

 

7.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

7.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

21

 

 

7.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

 

7.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

7.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

7.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

 

7.17 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Documents. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any Proceeding for such purpose.

 

[SIGNATURE PAGES TO FOLLOW]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  NANOVIBRONIX, INC.         By:                 Name:  Brian Murphy   Title:
Chief Executive Officer         Address for Notice:   NanoVibronix, Inc.   525
Executive Boulevard Elmsford   New York 10523   Tel:  [__________]   Fax:
[_______]   Attn:  Chief Executive Officer       With a copy to:       Troutman
Sanders LLP   875 Third Avenue   New York, New York 10022   Tel: (212) 704-6000
  Fax: (212) 704-6288   Attn:  Aurora Cassirer, Esq.

 

COMPANY SIGNATURE PAGE

 

23

 

 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 18, 2014 (the “Purchase
Agreement”) by and among NanoVibronix, Inc. and the Investors (as defined
therein), as to the number of shares of Preferred Stock and the number of shares
of Preferred Stock issuable upon exercise of the Warrants set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

  Name of Investor:             By:                       Name:     Title:  

 

  Address:                             

 

  Telephone No.:                         Facsimile No.:           Email Address:
 

 

  Number of shares of Preferred Stock:           Number of shares of Preferred
Stock issuable upon exercise of the Warrant: ______________       Price per
Share $2.00       Aggregate Purchase Price: $ _______________________

 

24

 

 

Delivery Instructions (if different than above):

 

c/o:    

 

Address:           

 

Telephone No.:            Facsimile No. :    

 

Other Special Instructions:     

 

 

25





 

